DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1NOV2021 has been entered. Claims 1, 2, 4 – 9, 22 – 27, 33 – 35, and 38 - 47 are currently pending in this application.
Applicant's arguments filed 1NOV2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: Objection to Claims: “Claim 2 is objected to for an informality - a non-deletion of "control" in the term "control method”. Applicant has replaced "The control method" with "The method" to overcome the claim objection. Accordingly, Applicant respectfully submits that the claim objection be withdrawn.”
Response 1: based on the amendment the Objection is withdrawn.

Argument 2: Duplicate Claim Warning: “Applicant has amended Claim 7 to make its content clearly different from the content of Claim 2 to address the Examiner’s concern. Therefore, Applicant respectfully submits that the issue of duplicate claims has been overcome.”
Response 2: based on the amendment the Warning is withdrawn.

Argument 3: Claim Rejections under 35 U.S.C. § 103: “NAKAYAMA and KAWAGUCHI do not teach or suggest the above features of amended claim 1, for example, the above quoted guidance function in the manner recited in amended claim 1. … MIHIRA (US2015/382136), YAMADA (US2011/317211), TAKEDA (US2012/196639), YOKOYAMA (US2017/156172), and KAKUTANI (US2016/330628), which were cited against the dependent claims, also suggest nothing about the configuration and effects of amended claim 1. … Since Claim 9 is a method claim corresponding to Claim 1, it is respectfully submitted that it is also allowable for at least similar reasons to those discussed above with reference to claim 1. … Since Claim 22 is an apparatus claim corresponding to Claim 1, it is respectfully submitted that it is also allowable for at least similar reasons to those discussed above with reference to claim 1. … Claim 40 includes the limitation "wherein the guidance function has a function for causing the mobile terminal to display a message for letting a user to make an SSID for wireless communication by the another printing apparatus and an SSID for wireless communication by the mobile terminal the same", which is not suggested by any of the references. Therefore, it is respectfully submitted that Claim 40 is also allowable for at least similar reasons to those discussed above with reference to claim 1.”
Response 3: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 9, 22, and 40 have changed. Applicant’s arguments with respect to independent Claims 1, 9, 22, and 40 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.
While noting that YOKOYAMA was not previously relied on in the rejection of the independent claims, the Examiner respectfully disagrees that YOKOYAMA does not teach the features of the amended claims as relied on and cited in the current Rejection (below).

Examiner’s Notes

The Examiner notes that while Claim 6 was amended to address/correct an antecedent issue regarding “the operation,” analogous Claim 25 was not amended. present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner notes that Claim 5 recites (in part): 
A method according to claim 1 …


A method according to claim 40 …

At least clearer based on dependency, antecedent basis, and consistency with other claims in the present Application, “the method” is preferable to “a method.” 

Appropriate correction is required.

Claim Objections

Claims 1, 2, 4 – 9, 22 – 27, 33 – 35, and 38 - 47 objected to because of the following informalities: the following phrase is found in the claims: “SSID.” While neither the present Specification or the claims clearly identify or spell out the (apparent) abbreviation/acronym/initialism “SSID,” consistent with usage in the Institute of Electrical and Electronics Engineers (IEEE) 802 standards, SSID is interpreted as Service Set IDentifier (SSID) (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). Abbreviations/acronyms/initialisms should be clearly identified and spelled out in at least in their first occurrence in each set of claims.

Claim 34 objected to because of the following informalities: Applicant is reminded that per MPEP § 714 AMENDMENTS, APPLICANT’S ACTION “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently .

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 – 9, 22 – 27, 33 – 35, and 38 - 47  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

[0028] The guide screen 400 in FIG. 4A is displayed on the control panel 104 in response to an instruction from the print application 202. … If no desired printing apparatus has been found as a result of the search, there is a high possibility that the printing apparatus is not present within the wireless LAN network in which the mobile terminal 100 is participating.  The guide screen 400 displays an SSID 401 of the access point to which the mobile terminal 100 connects and displays a message 402 prompting a user to connect the printing apparatus to the SSID 401.  A user can check the guide screen 400 so that the desired printing apparatus can be caused to participate in the wireless LAN network in which the mobile terminal 100 is participating.

As illustrated in Fig. 4A, the displayed prompt recites:

OPEN WIRELESLESS LAN SETTING SCREEN FOR PRINTER SELECT SSID ABOVE AND ENTER PASSWORD.

That is, the amended text is not interpreted to be equivalent to the that disclosed in ¶ 0028 and/or Fig. 4A. More specifically, while the amended claim text claims the user is requested (the Examiner notes that while “requested” is interpreted as being synonymous to “prompted,” “requesting the user to perform an operation” is not interpreted as a “request” per se., but simply – and consistent with the present disclosure - as presenting “the user” with guidance that may be utilized to “perform an operation”) to make two SSIDs the same (the SSID of the user and the SSID of the desired printer), the present disclosure supports the user being prompted to make the SSID of the desired printer apparatus the same as the SSID displayed (i.e., the SSID of the Access Point to which the mobile terminal is connected). While the present disclosure is found to support making the SSID of the desired printer the same as that not found to support making the SSID of the mobile terminal the same as that of the SSID of the desired printer. 
A possible way to address this issue “may” be further amendment to the wherein clause of the independent claims is amended to (or similar):
wherein the guidance function 

Furthermore, as to new Claims 40 and 42 – 47, the Examiner first notes that (new) Independent Claim 40 simply substitutes “display a message for letting a user” for the “display a message for requesting a user …” of Independent Claim 1. Claim 40 is, therefore, interpreted as simply the (alternate) use of “letting” for “requesting” (presumably in an attempt to somehow differentiate Claim 40 from Claim 1). Again, as noted as used in Claims 1, 2, 4 – 9, 22 – 27, 33 – 35, 38, 39, and 41, the Examiner again notes that “requested” is interpreted as being synonymous to “prompted.” 
While, lacking an explicit definition to the contrary, “letting” may be interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as to allow, permit, or grant, no support for this use is found The Examiner additionally notes that no occurrences of the terms “letting,” “allowing,” “granting,” “authorizing,” or similar, as used in context of “letting the user” are found in the present disclosure. See MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims.
requesting,” “prompting,” “letting” are all interpreted as terminology describing the display of a guidance message. 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 22 - 24, 27, 38, 39, 40 - 43, and 47 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0216361 to NAKAYAMA et al. (hereinafter “NAKAYAMA”) in view of U.S. Patent Publication 2017/0339735 to KAWAGUCHI and U.S. Patent Publication 2017/0156172 to YOKOYAMA et al. (hereinafter “YOKOYAMA”).

Regarding Claim 1 (Currently Amended), NAKAYAMA discloses a method that is performed by executing an application of a mobile terminal, the method comprising:
causing the mobile terminal to perform a search for a printing apparatus  (As shown in FIG. 3, the printer selection window 300 includes: a search execute button 310 for executing a printer search; a search result display region 320 for displaying the printer search results as a list. [¶ 0044] … Upon accepting the selection of the search execute button 310, the settings acceptance unit 120 requests the printer search unit 130 to execute a search process for printers that can be used by the host computer 1. [¶ 0045] … In S70, the printer search unit 130 searches out a network printer.  Specifically, the printer search unit 130 searches out usable printers located on the network, obtains the printer information from those printers, and generates search results based on the obtained printer information. [¶ 0073]);
causing the mobile terminal to display identification information of at least one printing apparatus found by the search (where the printer search process performed by the printer search unit 130 has ended, the settings acceptance unit 120 obtains the search results from the printer search unit 130 and displays those results in the search result display region 320. [¶ 0046] … where network printers have been searched out in S70, the settings acceptance unit 120 obtains, from the printer search unit 130, the search results for the network printers and, if available, the search results for the local printers, and displays ; and
causing the mobile terminal to transmit print data to a printing apparatus of which identification information is selected from among the identification information of the at least one printing apparatus found by the search (In the case where the selection of the OK button 301 has been accepted, the settings acceptance unit 120 specifies a printer corresponding to the entry selected in the search result display region 320 as the printer that is to execute printing (that is, the port through which print data is outputted).  The print data generation unit 140 is then instructed to send the print data to the specified printer. [¶ 0049] … In S90, the settings acceptance unit 120 accepts the selection of a printer.  Specifically, the settings acceptance unit 120 accepts the selection of a printer from the printer list displayed in the search result display region 320.  The selected printer is set as the output port when the OK button 301 has been pressed. [¶ 0075] … In S100, the print data generation unit 140 executes the printing process. … The print data generation unit 140 then generates the print data based on the print settings sent from the settings acceptance unit 120 and the data to be printed specified by the application unit 100.  The print data is then sent to the printer selected in S60 or S90. [¶ 0076])

While NAKAYAMA discloses wireless communication between the mobile terminal and another printing apparatus (FIG. 1 is a diagram illustrating the overall hardware configuration of a printing system 3. [¶ 0022] … The host computer 1 is  does not explicitly disclose, or is not relied on to disclose the setup/configuration of an undiscoverable wireless printer, i.e.:
performing a guidance function regarding a wireless setting for enabling wireless communication between the mobile terminal and another printing apparatus which is not found by the search,
wherein the guidance function has a function for causing the mobile terminal to display a message for requesting a user to make an SSID for wireless communication by the another printing apparatus and an SSID for wireless communication by the mobile terminal the same.

However, in the same field of endeavor, KAWAGUCHI teaches: 
performing a guidance function regarding a wireless setting for enabling wireless communication between the mobile terminal and another printing apparatus which is not found by the search (terminal apparatuses such as smart phones and tablet personal computers (PC), and information processing apparatuses such as printers. [¶ 0003] … a multi-function peripheral (MFP) 100 that is an example of information processing apparatuses. [¶ 0027] … As illustrated in FIG. 4, the terminal apparatus 200 includes  … an application control unit 230 and an OS unit 240. … The application control unit 230 includes, for example, a user interface (UI) unit 231 … a connection setting unit 232, an internet protocol (IP) searching-determination unit 233, a print manager 234 … a print data converter 235. [¶ 0041] … The IP searching-determination unit 233 determines whether an ,
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA with that of KAWAGUCHI for advantage of a terminal apparatus [that] includes first circuitry to perform a direct connection with the information processing apparatus wirelessly, transmit an information processing request, requesting processing of information, to the information processing apparatus. (KAWAGUCHI: ¶ 0006)
a message for requesting a user to make [a selection] (The user checks whether Wi-Fi is set "ON" in the Wi-Fi setting screen 420 (FIG. 5B). [¶ 0061] … When returning from the Wi-Fi setting screen 420 of OS to the screen of the print application, the user taps a home button 400 of the terminal apparatus 200 to return to a home screen … When the user selects to-be-printed data (e.g., operation manual.pdf) from the print data selection screen 440 (FIG. 5E), a preview screen 450 illustrated in FIG. 5F is displayed.  When the user taps a print button 451 on the preview screen 450 (FIG. 5F), the print job of the selected data is transmitted to the MFP 100. [¶ 0063]), the combination of NAKAYAMA and KAWAGUCHI does not explicitly teach, or is not relied on to teach
wherein the guidance function has a function for causing the mobile terminal to display a message for requesting a user to make an SSID for wireless communication by the another printing apparatus and an SSID for wireless communication by the mobile terminal the same 

However, in the same field of endeavor, YOKOYAMA teaches: 
wherein the guidance function has a function for causing the mobile terminal to display a message for requesting a user to make an SSID for wireless communication by the another printing apparatus and an SSID for wireless communication by the mobile terminal the same (The terminal 10 includes … an operation unit 12 … a notification unit 113. [¶ 0054] … The notification unit 113 notifies the user of information relating to the recommendation connection type that is determined by the determination unit 112. [¶ 0080] … The notification unit 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA and KAWAGUCHI with that of YOKOYAMA for advantage of support is provided in such a manner that selection of a connection type for wireless communication is easily performed. (YOKOYAMA: ¶ 0006)

Regarding Claim 2 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 1.
While NAKAYAMA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, YOKOYAMA further teaches: 
wherein the guidance function further has a function for causing the mobile terminal to display a message for requesting the user to perform an operation at the printing apparatus (FIG. 2 is a block diagram illustrating the example of the constitution of the wireless communication system. [¶ 0053] … The terminal 10 includes a control unit 11, an operation unit 12. [¶ 0054] … The operation unit 12 receives an operation input of a user, and outputs an operation signal in accordance with the operation to the control unit 11. [¶ 0057] … The notification unit 113, for example, displays an operation screen 510 as illustrated in FIG. 9 … on the operation unit 12. [¶ 0115] … the user may configure the Wi-Fi connection to the printer 20, referring to the configuration information (the SSID, the password, or the like) for the Wi-Fi connection, which is displayed on the operation screen 510.  The connection processing unit 212 of the printer 20 can establish the Wi-Fi connection to the AP 30 using the configuration information for the configured recommendation Wi-Fi connection.  Accordingly, the terminal 10 can communicate with the printer 20 through the AP 30 using the Wi-Fi connection while maintaining a currently available connection configuration. [¶ 0117] … the user configures the configuration information on the printer. [¶ 0131]. The Examiner notes that: 1) “requesting the user to perform an operation” is not interpreted as a “request” per se., but simply as presenting “the user” with guidance that may be utilized to “perform an operation;” and 2) while noting ¶  0028 (“displays a message 402 prompting a user to connect the printing apparatus to the SSID 401”), no explicit support can be found for the claim of “requesting the user to perform an operation at the printing apparatus,” i.e., ¶  0028 provides no disclosure as to where the operation is performed.)

Motivation to combine the teaching of NAKAYAMA and KAWAGUCHI with that of YOKOYAMA given in Claim 1 above.

Regarding Claim 4 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the control method according to Claim 1.
NAKAYAMA further discloses further comprising:
causing the mobile terminal to select a printing apparatus as a destination to which the print data is transmitted from among the at least one printing apparatus found by the search (As shown in FIG. 3, the printer selection window 300 includes: … a search result display region 320 for displaying the printer search results as a list. [¶ 0044] … The settings acceptance unit 120 accepts, though user operations, the selection of one of the entries in the printer list displayed in the search result display region 320 as described above.  The selection of an entry can be carried out by moving a cursor (indicated by the shaded region in FIG. 3). [¶ 0048])

Regarding Claim 8 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 1.
While NAKAYAMA 
wherein the guidance function causes the mobile terminal to display an object for displaying manual information regarding the wireless setting (The notification unit 113, for example, displays an operation screen 510 as illustrated in FIG. 9 … on the operation unit 12.  The operation screen 510 includes a connection image 511, a recommendation message 512, an auxiliary message 513, an OK button 515, and a help button 516.  The connection image 511 include objects that indicate a terminal, a printer, and an AP, respectively, an object that indicates the currently available connection type (the Wi-Fi connection to the AP) for the terminal 10, and an object that indicates the recommendation connection type (the Wi-Fi connection to the AP) for the printer 20.  The recommendation message 512 illustrates that the currently available connection type for the terminal 10 is recommended.  The auxiliary message 513 indicates the configuration information (the SSID, the password, the encryption scheme, or the like) on the currently available connection type for the terminal 10.  The OK button 515 is a button for ending the processing.  The help button 516 is a button for displaying help information, such as a configuration procedure for connecting the Wi-Fi connection to the printer 20. [¶ 0115]. The Examiner notes that per, e.g., ¶ 0028 of the present published Specification, “manual information” is interpreted as (instructional) help/info/procedure screen/display as would be consistent with e.g., that provided by an operating manual/guide/procedure.)

Motivation to combine the teaching of NAKAYAMA and KAWAGUCHI with that of  YOKOYAMA given in Claim 1 above.

Regarding Claim 9 (Currently Amended), the features of Claim 9 are essentially the same as Claim 1 with a NAKAYAMA further disclosing a non-transitory computer readable storage medium for storing a program that, when executed, causes a mobile terminal to perform processing (a terminal such as a mobile PC or the like. [¶ 0005] … host computer 1 includes … a CPU 10 that carries out various types of operations; a RAM 11 that stores programs executed by the CPU 10, data, and so on; a ROM 12 that stores, in advance, programs, data, and so on necessary when starting up the host computer 1; an auxiliary storage device 13 such as an HDD (Hard Disk Drive), a SSD (Solid-State Drive), or the like; a network interface (I/F) 14 that connects with a network such as a wired LAN or the like and carries out communication; a USB interface (I/F) 15 that carries out communication through USB; a media reading device 16 that reads out information from a portable storage medium such as a CD-ROM or the like; a display device 17, such as an LCD or the like, that displays user interface (UI) windows. [¶ 0025]) performing the Method of Claim 1 above. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 22 (Currently Amended), the features of Claim 9 are essentially the same as Claim 1 with a NAKAYAMA further disclosing a mobile terminal which includes an application, comprising: a controller … a display … a network interface (a terminal such as a mobile PC or the like. [¶ 0005] … host computer 1 includes … a CPU 10 that carries out various types of operations; a RAM 11 that stores programs executed by the CPU 10, data, and so on; a ROM 12 that stores, in advance, 

Regarding Claim 23 (Currently Amended), the features of Claim 23 are essentially the same as Claim 2 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 23 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 24 (Currently Amended), the features of Claim 24 are essentially the same as Claim 4 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 24 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 27 (Previously Presented), the features of Claim 27 are essentially the same as Claim 8 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 27 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 38 (Previously Presented), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 1.
NAKAYAMA further discloses:
wherein the job is a print job (The host computer 1 includes an OS … unit … an application unit 100, and a printer driver unit 110. [¶ 0029] … The printer driver unit 110 carries out processes such as … a process for sending the print data to a printer and causing the printer to execute printing. [¶ 0035])

Regarding Claim 39 (Previously Presented), the features of Claim 39 are essentially the same as Claim 38 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 39 is rejected on the same grounds and motivation as Claim 38.
	
Regarding Claim 40 (New), as interpreted, the features of Claim 40 are essentially the same as Claim 1. As noted (above) in the 35 U.S.C. § 112 Rejection, the “display a message for letting a user” of Claim 40 is interpreted as equivalent to the “display a message for requesting a user” of Claim 1. Therefore, Claim 40 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 41 (New), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 2.
While NAKAYAMA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, YOKOYAMA further teaches:  
wherein the operation is an operation relating to an SSID (the user may configure the Wi-Fi connection to the printer 20, referring to the configuration information (the SSID, the password, or the like) for the Wi-Fi connection, which is displayed on the operation screen 510. [¶ 0117])

Motivation to combine the teaching of NAKAYAMA and KAWAGUCHI with that of YOKOYAMA given in Claim 1 above.

Regarding Claim 42 (New), the features of Claim 42 are essentially the same as Claim 2 with the method according to Claim 40 performing the method of Claim 1 above. Therefore, Claim 42 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 43 (New), the features of Claim 43 are essentially the same as Claim 4 with the method according to Claim 40 performing the method of Claim 1 above. Therefore, Claim 43 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 47 (New), the features of Claim 47 are essentially the same as Claim 8 with the method according to Claim 40 performing the method of Claim 1 above. Therefore, Claim 47 is rejected on the same grounds and motivation as Claim 8.

Claims 7, 26, and 46 rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA in view of KAWAGUCHI, YOKOYAMA, and Patent Publication 2015/0382136 to MIHIRA et al. (hereinafter “MIHIRA”).

Regarding Claim 7 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 1.
While NAKAYAMA does not explicitly disclose, or is not relied on to disclose, YOKOYAMA further teaches: 
wherein the guidance function further has a function for causing the mobile terminal to display an SSID of an access point to which the mobile terminal connects currently (The auxiliary message 513 indicates the configuration information (the SSID, the password, the encryption scheme, or the like) on the currently available connection type for the terminal 10. [¶ 0115])

Motivation to combine the teaching of NAKAYAMA and KAWAGUCHI with that of  YOKOYAMA given in Claim 1 above.
While the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, MIHIRA teaches: 
wherein the guidance function has a function for causing the mobile terminal to further display a message for prompting a user to select the SSID at the printing apparatus (FIG. 6B depicts a view illustrating an example of a screen used to 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA, KAWAGUCHI, and YOKOYAMA with that of MIHIRA for advantage of a method of controlling an information processing apparatus, comprising: controlling the information processing apparatus so as to perform a device search; displaying search results of the device search. (MIHIRA: ¶ 0009)

Regarding Claim 26 (Currently Amended), the features of Claim 26 are essentially the same as Claim 7 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 26 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 46 (New), the features of Claim 46 are essentially the same as Claim 7 with the method according to Claim 40, performing the method of Claim 1 above. Therefore, Claim 46 is rejected on the same grounds and motivation as Claim 7.

Claims 5, 33, and 44 rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA in view of KAWAGUCHI, YOKOYAMA, and Patent Publication 2011/0317211 to YAMADA et al. (hereinafter “YAMADA”).

Regarding Claim 5 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, and YOKOYAMA teach the method according to Claim 1.
While NAKAYAMA does not explicitly disclose, or is not relied on to disclose, KAWAGUCHI further teaches: 
wherein an object for causing the mobile terminal to display the guidance function is displayed with the information (When a user transmits a print job to a desired apparatus such as the MFP 100 by using the activated print application, but the MFP 100 to be used as a transmission destination of the print job is not present on the network N where the terminal apparatus 200 is connected, the user is required to connect the terminal apparatus 200 and the MFP 100 communicably.  In this case, the user displays a setting screen 410 of the print application (FIG. 5A). When the user selects a connection apparatus switching 411 in the setting screen 410 (FIG. 5A), the connection setting unit 232 of the application control unit 230 calls the network switching unit 242 of the OS unit 

Motivation to combine the teaching of NAKAYAMA with that of KAWAGUCHI given in Claim 1 above.
While the combination of NAKAYAMA and KAWAGUCHI does not explicitly teach, or is not relied on to teach, in the same field of endeavor, YAMADA teaches:
causing the mobile terminal to display information indicating that no printing apparatus is found (When the user touches the field 35a, the device control program searches for printers connected to the communication network 5 and displays a list of device names for the printers found in this search in the screen 36. [¶ 0074] … In S101 the control unit 11 searches for printers (candidate device) connected to the communication network 5.  [¶ 0092] …  In S102 the control unit 11 determines whether or not at least one printer has been found … The device control program advances to S103 if no printers were found on the communication network 5. [¶ 0094] … In S103 the control unit 11 displays a message on the display unit 15 indicating that no printers were found. [¶ 0095])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA, KAWAGUCHI, and YOKOYAMA with that of YAMADA for advantage of provid[ing] a data-processing apparatus, data-processing program, and data-processing 

Regarding Claim 33 (Previously Presented), the features of Claim 33 are essentially the same as Claim 5 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 33 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 44 (New), the features of Claim 44 are essentially the same as Claim 5 with the method according to claim 40 performing the method of Claim 1 above. Therefore, Claim 44 is rejected on the same grounds and motivation as Claim 5.

Claims 6, 25, and 45 rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA in view of KAWAGUCHI, YOKOYAMA, YAMADA, and U.S. Patent Publication 2012/0196639 to TAKEDA.

Regarding Claim 6 (Currently Amended), the combination of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and YAMADA teach the method according to Claim 5.
While the combination of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and YAMADA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, TAKEDA teaches further comprising:
causing the mobile terminal to display an error in a case where the mobile terminal is not connected to an access point when an operation of the object is received (selection methods, i.e. an access point selection 301 … are displayed on the wireless LAN setting screen.  The access point selection 301 is a method in which a desired access point is selected from a result of search for access points around the image forming apparatus 100 to connect the image forming apparatus 100 to the selected access point.  [¶ 0044] … When the access point selection 301 is selected on the wireless LAN setting screen, the CPU 102 starts access point search and causes the display section 204 to display a message to the effect that the access point search is being performed ("now searching") 303, as illustrated in (B) of FIG. 3.  When the access point search is completed, the CPU 102 causes the display section 204 to display a search result list illustrated in (C) of FIG. 3. [¶ 0045] …  After the connection processing is over, if the connection is successful, the CPU 102 causes the display section 204 to display a message ("Connected") 307, as shown in (F) of FIG. 3.  On the other hand, when the connection is unsuccessful, the CPU 102 causes the display section 204 to display a message ("No access point was found. [¶ 0049])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and YAMADA with that of TAKEDA for advantage of a wireless access point search device and method for storing results of access point search in such an improved manner that can reduce the possibility of 

Regarding Claim 25 (Currently Amended), the features of Claim 25 are essentially the same as Claim 6 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 45 (New), the features of Claim 45 are essentially the same as Claim 6 with the method according to Claim 44 performing the method of Claim 1 above. Therefore, Claim 45 is rejected on the same grounds and motivation as Claim 6.

Claims 34 and 35 rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA in view of KAWAGUCHI, YOKOYAMA, MIHIRA, and U.S. Patent Publication 2016/0330628 to KAKUTANI (hereinafter “KAKUTANI”).

Regarding Claim 34 (Previously Presented), the combination of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and MIHIRA teach the method according to Claim 7.
While the combination of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and MIHIRA does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KAKUTANI teaches further comprising:
causing the mobile terminal to display an object, wherein the SSID is displayed by selection of the displayed object (A button 203 is a button for displaying 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAKAYAMA, KAWAGUCHI, YOKOYAMA, and MIHIRA with that of KAKUTANI for advantage of configuration is described to display the SSID and the key as the connection information required to establish a wireless connection in the direct wireless communication mode. (KAKUTANI: ¶ 0047)

Regarding Claim 35 (Currently Amended), the features of Claim 35 are essentially the same as Claim 34 with the non-transitory computer readable storage medium of Claim 9 performing the method of Claim 1 above. Therefore, Claim 35 is rejected on the same grounds and motivation as Claim 34.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644